DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments filed on January 6, 2022 are acknowledged and have been fully considered. Claims 80, 82-83, 85-90, and newly added claim 95 are pending. Claims 80, 82-83, 85-90, and newly added claim 95 are under consideration in the instant office action. Claims 1-79, 81, 84, and 91-94 are canceled. Applicant’s amended instant claim 80 by incorporating a limitation reciting “wherein the acamprosate is about 20% to about 95% of the total weight of the composition, “wherein the carbomer is present at a level that is from about 1% to about 25% of the total weight of the composition, and wherein the tablet composition is characterized in that, when the tablet composition is placed in either acetate solution (pH 4.5) or HCI solution (pH 1.0) in vitro, it releases acamprosate at a rate that is approximately linear with the square root of time.” Applicant’s claim amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 6, 2022 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. A signed copy is attached.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 80, 82-83, 85-90, and newly added claim 95 are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al (US 2012/0077878); Lubrizol (Pharmaceutical Bulletin 1 Edition: May 31, 2011, Previous Editions: August 19, 2005 / December 1, 2008/ August 11, 2010); Parojcic et al.( Drug Delivery, 11:59–65, 2004); Faulkner et al. (US 6713509), Uzbay  (Alcohol & Alcoholism Vol. 43, No. 1, pp. 15–24, 2008); and Uzbay (Alcohol and Alcoholism Vol. 47, No. 1, pp. 33–41, 2012).


Applicants’ claims
Applicants claims a tablet composition.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Berner et al. teach a method of treatment comprising administering to a subject in need a dose of acamprosate or a pharmaceutically acceptable salt dispersed in a polymeric matrix (see page 4 , a paragraph#0051) in the form of extended dosage release in the followings:
In one embodiment, the oral dosage form is a tablet. In another embodiment, the total tablet weight is about 500 mg or about 1000 mg (milligrams). In still another embodiment, the total tablet weight is about 1200 mg. In yet another embodiment, the total tablet weight is about 500 mg to about 1500 mg, 750 mg to 1500 mg, 800 mg to 1300 mg, 900 mg to 1250 mg, or about 800 to 1200 mg (see paragraph 16).

    PNG
    media_image1.png
    217
    502
    media_image1.png
    Greyscale

(see paragraph 81)


    PNG
    media_image2.png
    149
    485
    media_image2.png
    Greyscale

 (see paragraph 15)
 
    PNG
    media_image3.png
    143
    503
    media_image3.png
    Greyscale

(see paragraph 43)

    PNG
    media_image4.png
    191
    498
    media_image4.png
    Greyscale

 (see paragraph 52)


    PNG
    media_image5.png
    140
    518
    media_image5.png
    Greyscale

(see paragraph 99)

    PNG
    media_image6.png
    266
    495
    media_image6.png
    Greyscale

(see paragraphs 22-23)
         
    PNG
    media_image7.png
    173
    533
    media_image7.png
    Greyscale

 (see paragraph 109)

    PNG
    media_image8.png
    362
    500
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    262
    492
    media_image9.png
    Greyscale

(see paragraph 89)

    PNG
    media_image10.png
    200
    512
    media_image10.png
    Greyscale

(see page 16 , a paragraph#0205)

    PNG
    media_image11.png
    246
    506
    media_image11.png
    Greyscale

(see paragraph 208)
Berner et al teach in one embodiment, the tablet comprises a lubricant which is magnesium stearate, calcium stearate, sodium stearyl fumarate, stearic acid, stearyl behenate, glyceryl behenate, or polyethylene glycol (see paragraph 27). In one embodiment, the tablet comprises one or more additional excipients which are diluents, coloring agents, flavoring agents, and/or glidants (paragraph 28).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Berner et al. is silent with respect to Carbopol 971P and the claimed amount of the Carbopol 971P. These deficiencies are cured by the teachings of Lubrizol, Faulkner et al., and Parojcic et al.
Lubrizol teaches Lubrizol offers a versatile line of pharmaceutical ingredients that have been used in a wide range of applications. These functional ingredients have a proven track record of use in oral solid and liquid dosage forms, topical formulations, bioadhesive formulations and bulk laxatives (see page 1). Carbopol® 971P NF polymer is polymerized in ethyl acetate and is similar to Carbopol® 941 polymer (polymerized in benzene). Carbopol® 971P NF polymer was introduced specifically for use in oral and mucosal contact applications such as controlled release tablets, oral suspensions and bioadhesives. It is lightly crosslinked and therefore tends to be more efficient in controlling drug release than Carbopol® 974P NF polymer which is highly crosslinked. Typical usage levels in tablets for achieving extended release pending on the drug properties, co-excipients and processing parameters (see page 7). 
Faulkner et al. teach a controlled or sustained release formulation designed to deliver a PDE4 inhibitor for treating an inflammatory disease such as asthma or COPD and the like (abstract). A stable controlled release pharmaceutical composition comprising a controlled release excipient, dibasic calcium phosphate, a PDE4-specific inhibitor in an amount of 10 mg and 60 mg, optionally other excipients, and between about 0.5-2.0% weight/weight of water (claim 1). The composition of claim 1 comprising cis-4-cyano-4-[3-(cyclopentyloxy)-4-methoxyphenyl]cyclohexane-1-carboxylic acid, about 0-10% percent of carbopol 971P by weight, 0-10% percent of carbopol 974P by weight, and additional pharmaceutically acceptable excipients to make 100 percent by weight (claim 3). The composition of claim 3 wherein the acrylic acid polymer is present in the amount of 30 mg of 60 mg and water is present in an amount between 0.9-1.2% w/w (claim 4).
Parojcic et al. teach drug release from hydrophilic matrix tablets can be strongly influenced by the proportion of matrix forming polymer and the dimensions and geometry of the tablets (abstract). A complete two-factor, three-level factorial design, followed by multiple regression analysis and response surface methodology, was applied to investigate the influence of polymer level and tablet size on drug release kinetics from hydrophilic matrix tablets prepared with Carbopol 971P and Carbopol 71G (abstract). The results indicate that it may be possible to control the rate of drug release by modifying the proportion of carbomer in tablets and tablet dimensions (abstract). 

Berner et al. does not specifically teach further addition of neuroleptic agent or antidepressant srecited in claims 88-90. These deficiencies are cured by the teachings of Uzbay  (Alcohol & Alcoholism Vol. 43, No. 1, pp. 15–24, 2008); and Uzbay (Alcohol and Alcoholism Vol. 47, No. 1, pp. 33–41, 2012).
Uzbay  (Alcohol & Alcoholism Vol. 43, No. 1, pp. 15–24, 2008) teaches in the abstract Aim: To review laboratory findings on the effects of anti-depressant agents that interact with the serotonergic system on signs of ethanol withdrawal syndrome in rats. Method: Adult Wistar rats received a modified liquid diet to produce ethanol dependence. Signs of ethanol withdrawal, locomotor hyperactivity, stereotyped behaviour, tremor, wet dog shakes, agitation, and audiogenic seizures, were evaluated for the first 6 h of ethanol withdrawal. The effects of the anti-depressants fluoxetine, venlafaxine, escitalopram, tianeptine, and extract of Hypericum perforatum (St. John’s wort) (HPE) were examined. Results: Some beneficial effects of fluoxetine, tianeptine, HPE, escitalopram and venlafaxine on ethanol withdrawal signs were observed, ranked as follows: fluoxetine = tianeptine > HPE > escitalopram > venlafaxine. Conclusions: Tianeptine and fluoxetine seem to be potent pharmacologically active agents on ethanol withdrawal syndrome in rats. Thus, these anti-depressants may be useful in treatment of ethanol withdrawal syndrome in patients with alcoholism. In addition to serotonergic effects, interactions with nitrergic, glutamatergic, and adenosinergic systems may also provide a significant contribution to the beneficial effects of these drugs on ethanol withdrawal syndrome.

Our results suggest that risperidone and quetiapine seem to be potent and pharmacologically more active agents on EWS in rats. Thus, these drugs may be beneficial in treatment of EWS in patients with alcoholism. Ziprasidone and clozapine also seem to be useful drugs in treatment of ethanol withdrawal.


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to utilize or select Carbopol 971P as a polyacrylic polymer for the purpose of controlling the release rate of drugs like acamprosate because Lubrizol teaches Lubrizol offers a versatile line of pharmaceutical ingredients that have been used in a wide range of applications. These functional ingredients have a proven track record of use in oral solid and liquid dosage forms, topical formulations, bioadhesive formulations and bulk laxatives (see page 1). Carbopol® 971P NF polymer is polymerized in ethyl acetate and is similar to Carbopol® 941 polymer (polymerized in benzene). One of ordinary skill in the art would have been motivated to use Carbopol 971P because Lubrizol teaches that Carbopol® 971P NF polymer was introduced specifically for use in oral and mucosal contact applications such as controlled release tablets, oral suspensions and bioadhesives. It is lightly crosslinked and therefore tends to be more efficient in controlling drug release than Carbopol® 974P NF polymer which is highly crosslinked. Typical usage levels in tablets for achieving extended release pending on the drug properties, co-excipients and processing parameters (see page 7). One of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings Berner et al. and Lubrizol because both references teach the use of acrylic based polymers for controlling the rate of release of active agents. With regard to the release profile limitations since the combination references teach the claimed structure the release profiles would necessarily be there as they are innate property of the tablet composition. With regard to the limitations of claims 91-94 they are intended use limitations. Since the combination teachings of the references 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to select or pick the amount of the Carbopol 971P as recited in claims 85-86 because first Faulkner et al. teach a controlled or sustained release formulation designed to deliver a PDE4 inhibitor for treating an inflammatory disease such as asthma or COPD and the like (abstract). A stable controlled release pharmaceutical composition comprising a controlled release excipient, dibasic calcium phosphate, a PDE4-specific inhibitor in an amount of 10 mg and 60 mg, optionally other excipients, and between about 0.5-2.0% weight/weight of water (claim 1). The composition of claim 1 comprising cis-4-cyano-4-[3-(cyclopentyloxy)-4-methoxyphenyl]cyclohexane-1-carboxylic acid, about 0-10% percent of carbopol 971P by weight, 0-10% percent of carbopol 974P by weight, and additional pharmaceutically acceptable excipients to make 100 percent by weight (claim 3). The composition of claim 3 wherein the acrylic acid polymer is present in the amount of 30 mg of 60 mg and water is present in an amount between 0.9-1.2% w/w (claim 4). Second Parojcic et al. teach drug release from hydrophilic matrix tablets can be strongly influenced by the proportion of matrix forming polymer and the dimensions and geometry of the tablets (abstract). A complete two-factor, three-level factorial design, followed by multiple regression analysis and response surface methodology, was applied to investigate the influence of polymer level and tablet size on drug release kinetics from hydrophilic matrix tablets prepared with Carbopol 971P and Carbopol 71G (abstract). The results indicate that it may be possible to control the rate of drug release by modifying the proportion of carbomer in tablets and tablet dimensions (abstract). In the case where the claimed ranges of polymer or active agent “overlap or lie inside ranges disclosed prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). An ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Berner et al., Faulkner et al., and Parojcic et al. teach controlled release compositions containing carbomers.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to further add an antidepressant in the alcohol withdrawal treatment composition of acamprosate because Uzbay  (Alcohol & Alcoholism Vol. 43, No. 1, pp. 15–24, 2008) teaches in the abstract Aim: To review laboratory findings on the effects of anti-depressant agents that interact with the serotonergic system on signs of ethanol withdrawal syndrome in rats. Method: Adult Wistar rats received a modified liquid diet to produce ethanol dependence. Signs of ethanol withdrawal, locomotor hyperactivity, stereotyped behaviour, tremor, wet dog shakes, agitation, and audiogenic seizures, were evaluated for the first 6 h of ethanol withdrawal. The effects of the anti-depressants fluoxetine, venlafaxine, escitalopram, tianeptine, and extract of Hypericum perforatum (St. John’s wort) (HPE) were examined. Results: Some beneficial effects of fluoxetine, tianeptine, HPE, escitalopram and venlafaxine on ethanol withdrawal signs were observed, ranked as follows: fluoxetine = tianeptine > HPE > escitalopram > venlafaxine. Conclusions: Tianeptine and fluoxetine seem to be potent pharmacologically active agents on ethanol withdrawal syndrome in rats. Thus, these anti-depressants may be useful in treatment of ethanol withdrawal syndrome in patients with alcoholism. In addition to serotonergic effects, interactions with nitrergic, glutamatergic, and adenosinergic systems may also provide a significant contribution to the beneficial effects of these drugs on ethanol withdrawal syndrome. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). An ordinary skill in the art would have had a reasonable chance of success in combining Berner et al. and Uzbay because both references teach alcohol withdrawal treatment.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to further add a neuroleptic agent in the alcohol withdrawal treatment composition of acamprosate because Uzbay (Alcohol and Alcoholism Vol. 47, No. 1, pp. 33–41, 2012) teaches in the abstract Aims: Alcoholism and psychosis are known to have common neurochemical substrates. The aim of this review is to assess the reports involved in the effects of some atypical antipsychotic agents on the signs of ethanol withdrawal syndrome (EWS) in rats. Thus, both effectiveness of these drugs in ethanol withdrawal and the association between the drug effects and the signs have been investigated here on the same animal model. Methods: Adult Wistar rats were used as subjects. Ethanol was given to rats by modified liquid diet Clozapine, olanzapine, risperidone, quetiapine and ziprasidone were the drugs tested. Effects of these drugs on the signs of ethanol withdrawal such as locomotor hyperactivity, stereotyped behavior, tremor, wet dog shakes, tail-stiffness, abnormal posture and gait, agitation and audiogenic seizures were evaluated for the first 6 h of ethanol withdrawal. Results: Although some beneficial effects of all the drugs on ethanol withdrawal signs were observed, olanzapine precipitated abnormal posture and gait in the animals. Effectiveness rank of the used atypical antipsychotics was as follows: risperidone = quetiapine > ziprasidone > klozapine > olanzapine. Conclusion: Our results suggest that risperidone and quetiapine seem to be potent and pharmacologically more active agents on EWS in rats. Thus, these drugs may be beneficial in treatment of EWS in patients with alcoholism. Ziprasidone and clozapine also seem to be useful drugs in treatment of ethanol withdrawal. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). An ordinary skill in the art would have had a reasonable chance of success in combining Berner et al. and Uzbay because both references teach alcohol withdrawal treatment.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s Arguments
Applicant argues as an initial point, Berner does not provide any specific teaching or disclosure of the use of carbomer homopolymer type A (as recited in the instant claims) in a composition comprising acamprosate that achieves the particular release characteristics recited in the instant claims. In fact, Berner does not exemplify a single composition that includes a carbomer, and especially not a carbomer homopolymer type A. Berner only mentions the class of polymers (“cross-linked polyacrylic acids”) to which carbomers belong in two of the 212 paragraphs of Berner, providing no more than a generic suggestion that cross-linked polyacrylic acids may be investigated to develop a composition according to Berner. Applicant submits that such a disclosure is not sufficiently instructive so as to teach or suggest Applicant’s compositions, and especially not with an expectation of success; the Examiner has provided no reason why it would be. In fact, Berner provides teaching that would lead one of skill in the art away from Applicant’s compositions. For example, Berner describes recommended molecular weight ranges for preferred hydrophilic polymers — these are from about 200,000 Da (Daltons) to about 12,000,000 Da, whereas carbomers (as used in Applicant’s compositions) can have an average molecular weight up to 3-4 billion (see, for example, Lubrizol, p. 3). Berner also recommends use of polymers that “may also gradually erode over time” (Berner, J [0109]), while the present specification highlights “diffusion-controlled” formulations, from which the active drug diffuses through a polymer membrane or matrix (see, e.g., Specification, JJ [0011], [0028], [0030]). Further, in one exemplified formulation, Berner chose to include Eudragit® RS PO, which is a copolymer of ethyl acrylate, methyl methacrylate and a low content of methacrylic acid ester with quaternary ammonium groups, and states that the cationic charge of Eudragit® RS PO is a reason for selecting it for use with acamprosate. See Berner, Example 1, { [0200]. In contrast, Applicant’s compositions comprise carbomers, which are anionic hydrophilic polymers. Thus, not only does Berner describe any composition that anticipates the present claims, its teachings would lead one of ordinary skill in the art away from the presently claimed compositions. Applicant further argues Furthermore, Berner teaches that its compositions release acamprosate in the specified manner only when the subject is “in the fed mode.” Even the “TECHNICAL FIELD” section of Berner states that “[t]he present subject matter relates generally to dosage forms for extended release of acamprosate into the stomach of a patient in the fed mode and to methods of treatment using the dosage form.” Berner, §] [0002]. Berner further states that “[t]hese gastric retentive dosage forms are proposed to be administered with a meal” (Berner, 7 [0008]); that “it is surprising that acamprosate can be administered with good bioavailability from a gastric retentive dosage form that depends on administration in the fed mode” (Berner, § [0008]); and that “fed mode” is “a state which is typically induced in a patient by the presence of food in the stomach” (Berner, {| [0066]). Therefore, at a minimum, Berner strongly teaches away from a composition that exhibits fed/fasted equivalence, whereby acamprosate is released from the composition with a similar release profile in both a fed and fasted state. Additionally, relevant literature is replete with reports of challenges associated with assessing and managing food effects on therapeutic formulations, especially for class III drugs. See, for example, the last two paragraphs on page 249 of Fleisher et al. Clin. Pharmocokinet. 36(3):233-254, 1999 entitled “Drug, Meal and Formulation Interactions Influencing Drug Absorption After Oral Administration. Clinical Implications,” cited as C17 on the SB08 filed November 18, 2019. Fleisher states, among other things, that “[c]linical ramifications from interactions resulting in absorption variability are most likely for class II and III drugs” and further, that “[f]ormulation strategies are rarely successful in overcoming absorption variability interactions generated by permeability limitations for class IIT and class IV drugs.” (emphasis added). As stated in paragraph [0004] of the specification, acamprosate is a class III drug. Given that food effects are a recognized challenge in the field of formulating class III drugs, Thus, in that context, it is unexpected and remarkable that Applicant’s compositions provide in vitro release profiles indicative of fed/fasted equivalence with respect to delivery of acamprosate. Fed/fasted equivalence presents a challenge to, and is a recognized goal of, pharmaceutical formulation. In fact, food effects are so important that the FDA has issued a specific “Guidance for Industry” entitled “Food-Effect Bioavailability and Fed Bioequivalence Studies” (cited as C23 on the SB08 filed November 18, 2019). It is worth noting that this Guidance recommends “that food-effect BA and fed BE studies be performed for all modified- release dosage forms’. Guidance, p. 4. This Guidance also specifically indicates that “the effect of food on the absorption and BA of a drug product should be described in the CLINICAL PHARMACOLOGY section of the labeling.” In addition, the Guidance indicates that “the DOSAGE AND ADMINISTRATION section of the labeling should provide instructions for drug administration in relation to food based on clinical relevance (i.e., whether or not the changes in systemic exposure caused by co-administration with food results in safety or efficacy concerns, or when there is no important change in systemic exposure but there is a possibility that the drug substance causes GI irritation when taken without food).” Guidance, p. 7. In particular, the specification provides evidence that the instantly claimed compositions display in vitro release profiles indicative of fed/fasted equivalence. As stated in paragraph [0219] of the specification, a fed state is approximated by release at pH 1.0 and a fasted state is approximated by release at pH 4.5. Thus, when a composition releases acamprosate with a comparable release profile at both pH 1.0 and pH 4.5, it is indicative of fed/fasted equivalence. 1 Example 4 describes two formulations comprising, inter alia, acamprosate and carbomer homopolymer type A (i.e., Carbopol 971P), and Example 6 describes in vitro release profiles of those formulations in both 1M HCI (pH 1.0) and acetate solution (pH 4.5). Further, Figures 1-4 graphically depict the release data described in Example 6, revealing that the dissolution profiles | In vitro release testing was correlated to in vivo results using a composition comprising carbomer homopolymer type B. See, e.g., Example 12 and Figures 6-7 of the specification. Applicant further argues that first, the Examiner alleges that the instant claims are obvious in view of the combination of Lubrizol with Berner, stating that a person “of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Berner et al. and Lubrizol because both references teach the use of acrylic based polymers for controlling the rate of release of active agents.” Applicant respectfully disagrees. Even if a skilled person combined Berner and Lubrizol, Applicant submits that he/she would have no reasonable expectation of achieving fed/fasted equivalence, which has been demonstrated for the claimed compositions (see discussion above).

The above assertions are not found persuasive because first in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It must be recognized that the rejections are based on the combination teachings of Berner et al (US 2012/0077878); Lubrizol (Pharmaceutical Bulletin 1 Edition: May 31, 2011, Previous Editions: August 19, 2005 / December 1, 2008/ August 11, 2010); Parojcic et al.( Drug Delivery, 11:59–65, 2004); Faulkner et al. (US 6713509), Uzbay   "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Furthermore disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Additionally the examiner also clearly address the deficiency of Berner et al. being silent with regard to carbomer homopolymer type A (Carbopol 971P) applicant’s elected species by providing the teachings of Lubrizol providing a strong motivation why one of ordinary skill in the art would have been motivated to select carbomer homopolymer type A as the hydrophilic polymer. It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed to utilize or select Carbopol 971P as a polyacrylic polymer for the purpose of controlling the release rate of drugs like acamprosate because Lubrizol teaches Lubrizol offers a versatile line of pharmaceutical ingredients that have been used in a wide range of applications. These functional ingredients have a proven track record of use in oral solid and ® 971P NF polymer is polymerized in ethyl acetate and is similar to Carbopol® 941 polymer (polymerized in benzene). One of ordinary skill in the art would have been motivated to use Carbopol 971P because Lubrizol teaches that Carbopol® 971P NF polymer was introduced specifically for use in oral and mucosal contact applications such as controlled release tablets, oral suspensions and bioadhesives. It is lightly crosslinked and therefore tends to be more efficient in controlling drug release than Carbopol® 974P NF polymer which is highly crosslinked. Typical usage levels in tablets for achieving extended release pending on the drug properties, co-excipients and processing parameters (see page 7). One of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings Berner et al. and Lubrizol because both references teach the use of acrylic based polymers for controlling the rate of release of active agents. With regard to the release profile limitations reciting “wherein the tablet composition is characterized in that, when the tablet composition is placed in either acetate solution (pH 4.5) or HCI solution (pH 1.0) in vitro, it releases acamprosate at a rate that is approximately linear with the square root of time”, since the combination references teach the claimed structure the release profiles would necessarily be there as they are innate property of the tablet composition. The examiner would like to remind applicant that "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374, 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81, 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). It is to be recognized that the courts have found that by stating that We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057, 1070, 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351, 1357, 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019, 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully PAR, 773 F.3d at 1195. Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212, 214, 26 C.C.P.A. 937, 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531, 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." which the examiner established exactly in the case of the instant pending claims. PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212, 214, 26 C.C.P.A. 937, 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). 
On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607, 610. In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims. The examiner would like to remind applicant that the instant fact pattern is exactly identical or similar to the findings presented by the courts on Persion Pharm. LLC v. Alvogen Malta Operations Ltd., 945 F.3d 1184, 1191 and PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1195–96. With regard to the limitations of claims 91-94 they are intended use limitations. Since the combination teachings of the references met the claimed structure the product can be used to meet the intended use limitation of claims 91-94. Applicant’s invention is drawn to a product not a method of treatment. The examiner also points to applicant with regard to their argument of expectation of success of the combination Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Applicant argues further, Faulkner discloses compositions comprising an entirely different active agent than acamprosate. The Examiner has provided no reason that a person of ordinary skill in the art would look to Faulkner when seeking to prepare a formulation of acamprosate as recited in the instant claims. It is well-known that different controlled-release polymers work best for different active compounds, and that different polymers will behave differently with respect to different active agents. As such, a skilled artisan would not look to Faulkner, which describes formulations of PDE4-specific inhibitors, when trying to formulate acamprosate. For the same reason, a person of skill in the art would not be motivated to combine the teachings of Berner with those of Faulkner with a reasonable expectation of success, at least because they relate to completely different active agents. Similarly, Parojcic relates to release profiles of paracetamol, an entirely different active agent than acamprosate. Applicant submits that there is no reason to combine Parojcic with Berner, Lubrizol, or Faulkner, given that it deals with a different active agent, which would not be expected to behave similarly to formulations comprising acamprosate. Moreover, the release studies described in Parojcic were performed at only one pH level; accordingly, there is no teaching or suggestion of fed/fasted equivalence as demonstrated for the claimed compositions.
 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The examiner also points to applicant with regard to their argument of expectation of success of the combination Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Applicant argues that lastly, Uzbay 2008 and Uzbay 2012 do not remedy the deficiencies of Berner, Lubrizol, Faulkner, and Parojcic. Uzbay 2008 and Uzbay 2012 merely provide a review of neuroleptic agents used in the treatment of alcohol withdrawal; they do not provide any motivation to prepare the claimed compositions comprising acamprosate and carbomer homopolymer type A. Further, they do not provide any reasonable expectation of success if preparing such compositions with fed/fast equivalence.
The above assertions are not found persuasive because of the rebuttal arguments set forth above which are incorporated herein by reference. Indeed the combination teachings of Berner et al (US 2012/0077878); Lubrizol (Pharmaceutical Bulletin 1 Edition: May 31, 2011, Previous Editions: August 19, 2005 / December 1, 2008/ August 11, 2010); Parojcic et al.( Drug Delivery, 11:59–65, 2004); Faulkner et al. (US 6713509), Uzbay  (Alcohol & Alcoholism Vol. 43, No. 1, pp. 15–24, 2008); and Uzbay (Alcohol and Alcoholism Vol. 47, No. 1, pp. 33–41, 2012) renders obvious the instantly claimed invention at the time the instant invention s was filed.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619